346 Pa. Superior Ct. 45 (1985)
498 A.2d 1363
John AAGESEN, Appellant,
v.
The TRAVELERS COMPANIES.
Supreme Court of Pennsylvania.
Submitted June 19, 1985.
Filed October 4, 1985.
*46 Michael S. Bloom, Philadelphia, for appellant.
Michael Cannon, Philadelphia, for appellee.
Before MONTEMURO, POPOVICH and WATKINS, JJ.
WATKINS, Judge:
This is an appeal from the order entered in the Court of Common Pleas of Philadelphia County, Civil Division, granting appellee-defendant's motion for summary judgment.
The plaintiff-appellant was operating his uninsured motor vehicle when he was allegedly injured in an accident with an uninsured motorist. Appellant's claim for no-fault benefits was assigned to the appellee pursuant to the Assigned Claims Plan. He subsequently filed suit against the appellee seeking recovery of uninsured motorist benefits. The trial court granted appellee's motion for summary judgment holding that the appellant's violation of the mandatory *47 insurance provisions of the no-fault act precluded his claim for uninsured benefits.
Appellant presents one question on appeal: Where appellant, while driving his own automobile, was injured in a motor vehicle accident caused solely by the negligence of a third party and both appellant and the third party are uninsured, is appellant entitled to recover uninsured motorist benefits from the Assigned Claims Plan for his injuries?
This is the "KISS" issue which was raised in a group of consolidated cases under Johnson v. Travelers Insurance Co., 343 Pa.Super. 560, 495 A.2d 938 (1985). In his opinion, Judge Rowley concluded that an owner of a motor vehicle who fails to obtain insurance in accordance with the No-Fault Act, and then sustains injuries while operating that vehicle on Pennsylvania's highways is not entitled to recover uninsured motorist benefits from an assigned claims plan insurer. (Emphasis  the opinion writer). Accordingly, we find that the appellant's claim in the instant case is without merit.
Judgment affirmed.